NO. 12-21-00145-CV
                               IN THE COURT OF APPEALS
                 TWELFTH COURT OF APPEALS DISTRICT
                                            TYLER, TEXAS


IN RE:                                                    §

AJA HOLMAN,                                               §   ORIGINAL PROCEEDING

RELATOR                                                   §

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Aja Holman filed an original proceeding seeking a writ of mandamus instructing
Respondent to vacate an order compelling discovery and awarding $2,500 in attorney’s fees. 1 On
November 10, 2021, this Court conditionally granted the petition, in part, and directed
Respondent to vacate his August 16, 2021, order compelling discovery, and in its stead, to issue
an order setting forth the scope of discovery. By an amended revised order signed on November
23, Respondent complied with this Court’s opinion and order, rendering this proceeding moot.
Accordingly, we dismiss the petition for writ of mandamus as moot.
Opinion delivered December 1, 2021.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




         Respondent is the Honorable Taylor Heaton, Judge of the County Court at Law No. 2 in Smith County,
         1

Texas. Hibbs-Hallmark & Company is the Real Party in Interest.
                                 COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                         JUDGMENT


                                        DECEMBER 1, 2021

                                       NO. 12-21-00145-CV



                                          AJA HOLMAN,
                                             Relator
                                               V.

                                   HON. TAYLOR HEATON,
                                         Respondent


                                      ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the petition for writ of mandamus filed by Aja
Holman; who is the relator in appellate cause number 12-21-00145-CV and a non-party
postjudgment deponent in trial court cause number 70223-A, pending on the docket of the
County Court at Law No. 2 of Smith County, Texas. Said petition for writ of mandamus having
been filed herein on August 26, 2021, and the same having been duly considered, because it is
the opinion of this Court that the writ should not issue, it is therefore CONSIDERED,
ADJUDGED and ORDERED that the said petition for writ of mandamus be, and the same is,
hereby dismissed as moot.
                  By per curiam opinion.
                  Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.